DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-11, 16, 17, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20150084190A (hereinafter “Choi”, translation attached).
Regarding claim 1, Choi discloses, 
 	An electronic device (the mobile terminal 100) comprising: 
(wireless communication unit 110)”; 
 	“at least one processor (control unit 180) and a memory (memory 170)”, 
 	wherein the memory stores instructions configured to, when executed, cause the at least one processor to: 
“establish communication with a wearable device through the communication circuitry (the control unit (180) transmits at least a part of data which in case is the device which is authenticated so that the above-mentioned sensed wearable device communicates with the mobile terminal (100) according to the present invention is processed at the mobile terminal (100) to the wearable device through the local area communication module (114), Para. [0046], attached translation)”, 
“identify a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device (in case of (a) of fig. 6, the case in which the user (600) put on the mobile terminal (300) was illustrated as the example and the case in which the user did not put on the mobile terminal (300) was illustrated in case of (a) of fig. 7 as the example. The control unit (180) the above can determine the wearing condition of the mobile terminal (300) shown in (a) of (a) of 6 or fig. 7 (503), Para. [0102], attached translation), and based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device (i.e., wearable state as shown in Fig. 6a and Fig. 6b to non-wearable state as show in Fig. 7a and Fig. 7b), change from a first notification mode (the control unit (180) can control so that the alarm (610) according to the event generation is outputted in this bunt generation through the mobile terminal (300), Para. [0106] attached translation) of the electronic device to a second notification mode of the electronic device (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111])”.

Regarding claim 2, Choi discloses, 
“wherein the operation state of the wearable device includes at least one of a state regarding whether a user wears the wearable device or a state of communication between the wearable device and the electronic device (see, Figs. 6a-6b and Figs. 7a-7a).”

Regarding claim 8, Choi discloses, 
“wherein the instructions, when executed, further cause the at least one processor to, in response to identifying that the wearable device is removed from a user's body part (see, Fig. 7a), change from the first notification mode of the electronic device to the second notification mode (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111]).”

Regarding claim 9, Choi discloses, 
(It is (b) of fig. 6 the reference. If it is the case the control unit (180) can control so that the alarm (610) according to the event generation is outputted in this bunt generation through the mobile terminal (300), Para. [0106]), and wherein the second notification mode comprises at least one of a vibration mode or a sound mode (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111]).”

Regarding claim 10, Choi discloses, 
 “identifying a change in an operation state of the wearable device establish communication with the electronic device (the control unit (180) transmits at least a part of data which in case is the device which is authenticated so that the above-mentioned sensed wearable device communicates with the mobile terminal (100) according to the present invention is processed at the mobile terminal (100) to the wearable device through the local area communication module (114), Para. [0046], attached translation) from a first operation state of the wearable device to a second operation state of the wearable device (in case of (a) of fig. 6, the case in which the user (600) put on the mobile terminal (300) was illustrated as the example and the case in which the user did not put on the mobile terminal (300) was illustrated in case of (a) of fig. 7 as the example. The control unit (180) the above can determine the wearing condition of the mobile terminal (300) shown in (a) of (a) of 6 or fig. 7 (503), Para. [0102], attached translation)”; and 
(i.e., wearable state as shown in Fig. 6a and Fig. 6b to non-wearable state as show in Fig. 7a and Fig. 7b), changing from a first notification mode (the control unit (180) can control so that the alarm (610) according to the event generation is outputted in this bunt generation through the mobile terminal (300), Para. [0106] attached translation) of the electronic device to a second notification mode of the electronic device (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111])”.

Regarding claim 11, Choi discloses, 
“wherein the operation state of the wearable device includes at least one of a state regarding whether a user wears the wearable device or a state of communication between the wearable device and the electronic device (see, Figs. 6a-6b and Figs. 7a-7a).”

Regarding claim 16, Choi discloses, 
 “identifying whether a wearable device establishing communication with the electronic device has been removed from a user's body part (In case the mobile terminal (300) the control unit (180) is not worn as shown in (a) of fig. 7 while determining this (503) in this case, the external terminal (200) priority can be determined with the terminal having (509), Para. [0110])”; and
(The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111]).”

Regarding claim 17, Choi discloses, 
“wherein the first notification mode comprises a mute mode (It is (b) of fig. 6 the reference. If it is the case the control unit (180) can control so that the alarm (610) according to the event generation is outputted in this bunt generation through the mobile terminal (300), Para. [0106]), and wherein the second notification mode comprises at least one of a vibration mode or a sound mode (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111]).”

Regarding claim 20, Choi discloses, 
 “identifying a change in an operation state of the wearable device establish communication with the electronic device (the control unit (180) transmits at least a part of data which in case is the device which is authenticated so that the above-mentioned sensed wearable device communicates with the mobile terminal (100) according to the present invention is processed at the mobile terminal (100) to the wearable device through the local area communication module (114), Para. [0046], attached translation) from a first operation state of the wearable device to a second operation state of the wearable device (in case of (a) of fig. 6, the case in which the user (600) put on the mobile terminal (300) was illustrated as the example and the case in which the user did not put on the mobile terminal (300) was illustrated in case of (a) of fig. 7 as the example. The control unit (180) the above can determine the wearing condition of the mobile terminal (300) shown in (a) of (a) of 6 or fig. 7 (503), Para. [0102], attached translation)”; and 
“based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device (i.e., wearable state as shown in Fig. 6a and Fig. 6b to non-wearable state as show in Fig. 7a and Fig. 7b), changing from a first notification mode (the control unit (180) can control so that the alarm (610) according to the event generation is outputted in this bunt generation through the mobile terminal (300), Para. [0106] attached translation) of the electronic device to a second notification mode of the electronic device (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111])”.

Regarding claim 21, Choi discloses,
“wherein the first notification mode and the second notification mode differently notify a user of an event generated inside the electronic device or a signal received from outside the electronic device, in response to the event being generated inside the he user (600) puts on the mobile terminal (300) and in case the external terminal (200) puts to the bag or the bag the control unit (180) determines priority the mobile terminal (300) with the terminal having. Therefore The telephone comes from the outside. And yet the acoustic output of the external terminal (200) is limited and it can control so that the acoustic is outputted through the mobile terminal (300), Paras. [0106]-[0113] and Figs. 6A-6B and Figs. 7A-7B).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and further in view of Lee et al. (US 20150245299, hereinafter “Lee”).
Regarding claim 3, Choi discloses everything claimed as applied above (se claim 1), however Choi does not explicitly disclose, “a display, 2Appl. No.: 16/415,429 Response dated: July 31, 2020 Reply to Office Action of: June 5, 2020 wherein the instructions, when executed, further cause the at least one processor to control the display to display information regarding a change in a notification mode of the electronic device on the display.”
In a similar field of endeavor, Lee discloses, “a display (the notification unit 120 may include at least one of a display, Para. [0124]), 2Appl. No.: 16/415,429 Response dated: July 31, 2020 Reply to Office Action of: June 5, 2020 wherein the instructions, when executed, further cause the at least one processor to control the display to display information regarding a change in a notification mode of the electronic device on the display (When receiving a notification message from the first electronic device 100, the second electronic device 200 may notify an event occurring from the first electronic device to a user by using the received notification message. According to an embodiment, the second electronic device 200 may notify an event occurring from the first electronic device 100 to a user by using at least one of display, Para. [0049]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Choi by specifically providing a display, 2Appl. No.: 16/415,429 Response dated: July 31, 2020 Reply to Office Action of: June 5, 2020 wherein the instructions, when executed, further cause the at least one processor to control the display to display information regarding a change in a notification mode of the electronic device on the display, as taught by Lee for the 
Regarding claim 4, the combination of Choi and Lee discloses everything claimed as applied above (see claim 3), in addition Lee discloses, “wherein the instructions, when executed, further cause the at least one processor to, in response to identifying that the information displayed on the display is acknowledged, change from the first notification mode of the electronic device to the second notification mode (When in a worn state in operation S210, the second electronic device 200 may transmit information on the worn state to the first electronic device 100 in operation S212. According to an embodiment, each time a user's wearing state changes, the second electronic device 200 may transmit information representing the user's wearing state to the first electronic device, Para. [0071]-[0079])”.
Regarding claim 11, Choi discloses everything claimed as applied above (se claim 10), however Choi does not explicitly disclose, “display to display information regarding a change in a notification mode of the electronic device on a display of the electronic device.”
In a similar field of endeavor, Lee discloses, “display to display information regarding a change in a notification mode of the electronic device on a display of the electronic device (When receiving a notification message from the first electronic device 100, the second electronic device 200 may notify an event occurring from the first electronic device to a user by using the received notification message. According to an embodiment, the second electronic device 200 may notify an event occurring from the first electronic device 100 to a user by using at least one of display, Para. [0049]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Choi by specifically providing display to display information regarding a change in a notification mode of the electronic device on a display of the electronic device, as taught by Lee for the purpose providing an electronic device used for a longer time with a limited battery capacity by reducing battery consumption and a power saving method thereof.
Regarding claim 12, Choi discloses everything claimed as applied above (se claim 10), however Choi does not explicitly disclose, “displaying information regarding a change in a notification mode of the electronic device on a display of the electronic device.”
In a similar field of endeavor, Lee discloses, “displaying information regarding a change in a notification mode of the electronic device on a display of the electronic device (When receiving a notification message from the first electronic device 100, the second electronic device 200 may notify an event occurring from the first electronic device to a user by using the received notification message. According to an embodiment, the second electronic device 200 may notify an event occurring from the first electronic device 100 to a user by using at least one of display, Para. [0049]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Choi by specifically providing displaying information regarding a change in a notification mode of the electronic device .

Claim(s) 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, and further in view of KR20170081896 (hereinafter “Park”).
Regarding claim 5, Choi discloses everything claimed as applied above (claim 1), however Choi does not explicitly disclose, “wherein the instructions, when executed, further cause the at least one processor to display a user interface including information for guiding setting of a type of a notification mode corresponding to at least one of a location of the electronic device or a time.”
In a similar field of endeavor, Park discloses, “wherein the instructions, when executed, further cause the at least one processor to display a user interface including information for guiding setting of a type of a notification mode corresponding to at least one of a location of the electronic device or a time (in the control unit (180) as shown in (a), of fig. 8 is the external terminal (200) and the paired state, if the event is generated in the external terminal (200) , it determines whether time or the time slot in which the event is generated in the external terminal (200) corresponds to the predetermined time or the time slot. Then, the predetermined time or the time slot is able to set up by the user and for example, it can become time or the time slot of the meeting hour, the time to study, the movie, the dry sanding etc as time or the time slot in which the user is reluctant concerning due to the individual situation in the mobile terminal (100) informing the event generated in the external terminal (200), Paras. [0113]-[0117]).”
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by specifically providing wherein the instructions, when executed, further cause the at least one processor to display a user interface including information for guiding setting of a type of a notification mode corresponding to at least one of a location of the electronic device or a time, as taught by Park for the purpose of providing a technique that while the user puts on the mobile terminal in the state where the event is generated in the external terminal can inform the event generation by the event notifying mode in which the external terminal is set up by the user.
Regarding claim 6, the combination of Choi and Park discloses everything claimed as applied above (see claim 5), further Park discloses, “wherein the instructions, when executed, further, cause the at least one processor to, when the notification mode corresponding to the location of the electronic device is different from the notification mode corresponding to the operation state of the wearable device, determine the notification mode of the electronic device through a predetermined priority (if the control unit (180) the discernment result, and the above-mentioned grasped position correspond to under the position according to the predetermined place , it controls so that the output unit (150) does not output the event occurrence notification of the external terminal (200) or if it is in the output, the current output unit (150) ceases this the event occurrence notification of the external terminal (200), Paras. [0113]-[0117] ).”
Regarding claim 7, the combination of Choi and Park discloses everything claimed as applied above (see claim 5), further Park discloses, “wherein the instructions, when executed, further, cause the at least one processor to, when the notification mode corresponding to the time is different from the notification mode corresponding to the operation state of the wearable device, determine the notification mode of the electronic device through a predetermined priority (in the control unit (180) is the discernment result, and the external terminal (200), if time or the time slot in which the event is generated corresponds to the predetermined time or the time slot , it controls so that the output unit (150) does not output the event occurrence notification of the external terminal (200) or if it is in the output, the current output unit (150) ceases this the event occurrence notification of the external terminal (200), Paras. [0113]-[0117] ).”
Regarding claim 13 Choi discloses everything claimed as applied above (claim 10), however Choi does not explicitly disclose, “displaying a user interface including information for guiding setting of a type of a notification mode corresponding to at least one of a location of the electronic device or a time.”
In a similar field of endeavor, Park discloses, “displaying a user interface including information for guiding setting of a type of a notification mode corresponding to at least one of a location of the electronic device or a time (in the control unit (180) as shown in (a), of fig. 8 is the external terminal (200) and the paired state, if the event is generated in the external terminal (200) , it determines whether time or the time slot in which the event is generated in the external terminal (200) corresponds to the predetermined time or the time slot. Then, the predetermined time or the time slot is able to set up by the user and for example, it can become time or the time slot of the meeting hour, the time to study, the movie, the dry sanding etc as time or the time slot in which the user is reluctant concerning due to the individual situation in the mobile terminal (100) informing the event generated in the external terminal (200), Paras. [0113]-[0117]).”
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by specifically providing displaying a user interface including information for guiding setting of a type of a notification mode corresponding to at least one of a location of the electronic device or a time, as taught by Park for the purpose of providing a technique that while the user puts on the mobile terminal in the state where the event is generated in the external terminal can inform the event generation by the event notifying mode in which the external terminal is set up by the user.
Regarding claim 14, the combination of Choi and Park discloses everything claimed as applied above (see claim 13), further Park discloses, “wherein the instructions, when executed, further, cause the at least one processor to, when the notification mode corresponding to the location of the electronic device is different from the notification mode corresponding to the operation state of the wearable device, determine the notification mode of the electronic device through a predetermined priority (if the control unit (180) the discernment result, and the above-mentioned grasped position correspond to under the position according to the predetermined place , it controls so that the output unit (150) does not output the event occurrence notification of the external terminal (200) or if it is in the output, the current output unit (150) ceases this the event occurrence notification of the external terminal (200), Paras. [0113]-[0117] ).”
Regarding claim 15, the combination of Choi and Park discloses everything claimed as applied above (see claim 13), further Park discloses, “determining a notification mode of the electronic device through a predetermined priority in a state in which a notification mode corresponding to the time is different from a notification mode corresponding to the operation state of the wearable device (in the control unit (180) is the discernment result, and the external terminal (200), if time or the time slot in which the event is generated corresponds to the predetermined time or the time slot , it controls so that the output unit (150) does not output the event occurrence notification of the external terminal (200) or if it is in the output, the current output unit (150) ceases this the event occurrence notification of the external terminal (200), Paras. [0113]-[0117] ).”

	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
 	Regarding claim 18, Choi discloses everything claimed as applied above (see claim 16), however Choi does not explicitly disclose “transmitting, by the wearable device to the electronic device, health-related data of a user”.
 	Nevertheless, the examiner takes official notice that is well-known in the art to transmit health-related data of a user by the wearable device to the electronic device,
.

 	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and further in view of Guo (US 20160134997, hereinafter “Guo”).
 	Regarding claim 19, Choi discloses everything claimed as applied above (see claim 16), however Choi does not explicitly disclose, “changing an operating state of the wearable device; and transmitting, by the wearable device to the electronic device, information related to the changed operation state of the wearable device, wherein, in case the established communication between the electronic device and the wearable device is-becomes disconnected, identifying, by the electronic device, that a change in the operation state of the wearable device has occurred.”
	In a similar field of endeavor, Guo discloses, “changing an operating state of the wearable device; and transmitting, by the wearable device to the electronic device, information related to the changed operation state of the wearable device, wherein, in case the established communication between the electronic device and the wearable device is-becomes disconnected, identifying, by the electronic device, that a change in the operation state of the wearable device has occurred (As shown in FIG. 10, when a user carries the mobile phone only but leaves the wearable intelligent device behind, the wearable intelligent device is thus positioned far away from the mobile phone, then the Bluetooth link between the wearable intelligent device and the mobile phone becomes disconnected. When disconnection of the Bluetooth link is acknowledged, a notification message will be transmitted to the mobile phone indicating that the wearable intelligent device is far away from the mobile phone and the Bluetooth link is disconnected, Para. [0162).”
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by specifically providing changing an operating state of the wearable device; and transmitting, by the wearable device to the electronic device, information related to the changed operation state of the wearable device, wherein, in case the established communication between the electronic device and the wearable device is-becomes disconnected, identifying, by the electronic device, that a change in the operation state of the wearable device has occurred, as taught by Guo for the purpose of allowing a seamless connection between a mobile phone and a wearable device even if they are positioned quite far away from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641